Case 1:18-cV-O4789-L|\/||\/| Document 5-2 Filed 10/17/18 Page 1 of 2

DECLARATION OF STEPHANIE ALI
My name is Stephanie Jackson Ali and I am over the age of 18 and fully competent
to make this declaration. Under penalty of perjury, l declare the following:
l. I am Board Secretary of the Georgia Muslim Voter Project.
2. Georgia Muslim Voter Project (“GMVP”) is a civic organization whose
mission is to assist in registering voters and increase voter engagement and turnout.
GMVP is particularly active in Gwinnett County, which has one of the highest
populations of United States citizens who are Muslim among the State of Georgia.
3. As a result of O.C.G.A. § 21-2-386(a)(l)(B)-(C), which fails to provide due
process to absentee voters whose signatures allegedly do not match, and O.C.G.A.
§ 21-2-381(b)(l)-(3), which fails to provide due process to absentee ballot
applicants whose signatures allegedly do not match, and in response to a recent
news article indicating higher rates of rejection in Gwinnett County, GMVP must
now divert more resources towards warning voters about this risk, especially voters
who vote absentee closer to Election Day.
4. GMVP must also divert resources towards following up with voters to
explore any possibility of ensuring that their ballot will be counted, such as placing
calls to county registrars or expending more resources towards facilitating in-

person voting to compensate for the risk of absentee ballots not being counted.

Case 1:18-cV-O4789-L|\/||\/| Document 5-2 Filed 10/17/18 Page 2 of 2

5. These resources are diverted away from its regular voting and voter
registration activities

6. If an injunction is not immediately issued, the Georgia absentee voters with
whom GMVP works may lose their right to vote because they may have their
ballots rejected when it is too late to cure by voting in-person_which also may not
be an option for absentee voters who are unable to vote in-person.

7. I calculated how many absentee ballot applications and how many absentee
ballots were rejected due to a signature mismatch based on public information in
an Excel sheet at http://elections.Sos.ga.gov/Elections/voterabsenteefile.do. I
believe that at least 493 absentee ballot applications have been rejected thus far for
a signature mismatch, and that over 100 absentee ballots have been rejected thus
far for the same reason. Every county appears to record the reason for an absentee
ballot application or ballot rejection using slightly different terms. l rearranged the
Excel sheet to isolate the rejection explanations that reference signatures to arrive
at these numbers.

l declare under penalty of perjury that the forgoing is true and correct.

 

